Advisory Action Before the Filing of an Appeal Brief
-continued from #12
 	Applicant indicated no claims were amended in this response (Jan 2022 Remarks, p. 9, 2nd paragraph). The rejection under 35 U.S.C. § 251 defective declaration has been overcome in view of the supplemental reissue declaration filed.  The only issue remaining is the double patenting rejection.  Applicant indicated a terminal disclaimer had been filed to overcome the double patenting rejection (Jan 2022 Remarks, p. 9, 5th paragraph). However based upon the Examiner’s review of the Image File Wrapper (“IFW”) system, the Examiner finds that no terminal disclaimer has been filed.  

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992  

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992